DETAILED ACTION
This Office Action is responsive to application number 14/269,147 SWIMMING POOL FLOWMETER THAT SERVES AS A SAFETY VACUUM RELEASE SYSTEM, filed on 5/4/2014. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Claims 23-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/14/2020.
Claim Objections
Claims 1-22 are objected to because of the following informalities: The preamble of the claims is to a “pool flowmeter” but then the claims recite a pump, which is not a part of the flowmeter.  It appears as though the claims are directed to a pool circulatory system that includes a flowmeter, rather than just a flowmeter.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Claim limitation “ means for pumping”; “means for measuring”; “means for terminating…” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language “pumping”; “measuring”; “terminating” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
12 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a pump, a flowmeter, and a switch.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-8, 12 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen (US Pub. 2012/0073040).
Regarding claim 1 Cohen shows a pool flowmeter (104; ¶ [0061-0077]) comprising:
a pump (12; Fig. 3) that is remotely located from said pool flowmeter (104; Fig. 3; ¶ [0061, & 0065 including a magnetic paddlewheel and turbine type flowmeter) and that has a power output that causes a liquid to flow through a pipe (i.e. pool circulation pump; ¶ [0061]);
whereby said liquid flowing through said pipe causes a displacement of a rotor located within said pool flowmeter that correlates to a flow rate of said liquid (inherent in turbine or magnetic paddlewheel type flowmeters);
a sensor that senses said displacement of said rotor so as to measure said flow rate (inherent in turbine and magnetic paddlewheel type flowmeters the rotor and the sensor of included in the “flow-rate sensor 104”); and
a switch (50; ¶ [0066]) that deactivates said pump when said flow rate is below a predetermined value for more than a predetermined period of time (¶ [0012, 0014,   0019 & 0021]).
Regarding claim 5
Regarding claims 6 and 17 Cohen shows the pool flowmeter, further comprising; a data storage unit (216; Fig. 4) configured to store predefined preference data; a data manager (200) configured to retrieve flow rate data from said sensor and compare said flow rate data with said predefined preference data; a first communications device (102) configured to receive a message from said data manager, and to transmit said message to a second communications device (receives signal to shut off pump; ¶ [0069]) that is located remotely from said first communications device when said flow rate is below said predetermined value for more than said predetermined period of time (¶ [0069]);
said second communications device configured to receive said message from said first communications device, and to transmit said message to said switch (receives signal to shut off pump; ¶ [0069]); and said message indicating that said switch must deactivate said pump (receives signal to shut off pump; ¶ [0069 & 0073-0075]).
Regarding claims 7 and 18 Cohen shows the pool flowmeter, whereas said data manager transmits a second message to said switch via said first and second communications devices after a second predetermined period of time has lapsed since said pump was last deactivated and indicative that said switch must reactivate said pump (¶ [0068]).
Regarding claims 8 and 19 Cohen shows the pool flowmeter of claim 1 further comprising: a display unit (106) that displays said flow rate (¶ [0063 & 0070]).
Regarding claim 12 Cohen shows a pool flowmeter (104) comprising; means for pumping a liquid through a pipe (12; Fig. 3); means for measuring a flow rate of said 
means for terminating (50; ¶ [0066]) said means for pumping when said flow rate is below a predetermined value for more than a predetermined period of time (¶ [0012, 0014,  0019 & 0021]).
Regarding claim 16 Cohen shows the pool flowmeter of claim 12 whereby said means for pumping is resumed when a second predetermined period of time lapses after said means for terminating (¶ [0068]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US Pub. 2012/0073040) in view of Quinn et al. (US 8,128,058). 
Regarding claims 2 and 13 Cohen shows the pool flowmeter, but fails to show a flow protector that remains normally closed by a spring; and whereby said flow protector opens when said liquid flowing through said pipe overcomes said spring.  However, Quinn shows a flow protector (20) for applications where unidirectional flows are desired such as in swimming pools (note, col. 1, lines 21-29), that remains that remains normally closed by a spring (52; col. 4, lines 40-45); and whereby said flow protector opens when said liquid flowing through said pipe overcomes said spring (note, col. 4, .
Claims 3, 4, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US Pub. 2012/0073040) in view of Kuhlemann (US 7,650,801). 
Regarding claims 3 and 14 Cohen shows the pool flowmeter, but fails to show a casing that is attached to said pipe such that said liquid is directed to flow therethrough.  However, Kuhlemann shows a turbine type flow meter, with a casing (1; Fig. 1) that is attached to said pipe such that said liquid is directed to flow therethrough (2 & 3; configured for attachment to a pipe and indicate inflow and outflow; see abstract).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cohen to include the details of the structure of the flowmeter such as a casing for the purpose of using a known structure for a flowmeter as shown by Kuhlemann and as Cohen suggests using in the system.
Regarding claims 4 and 15 Cohen shows the pool flowmeter, , but fails to specifically show: a front attachment and a back attachment that promote the attachment of said casing to said pipe.  However, Kuhlemann shows a front attachment (2) and a back attachment (3) that promote the attachment of said casing to said pipe.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cohen to include the details of the structure of the flowmeter such as a front attachment and a back attachments for the .
Claims 9, 10, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US Pub. 2012/0073040) in view of Klicpera (US Pub. 2015/0224525).
Regarding claims 9, 10, 20 and 21 Cohen shows the pool flowmeter and whereby said display unit (106) is encased inside a display case (102) but fails to show the display case is capable of being angled from an upright vertical position to a downward facing horizontal position and whereby said display case is rotatably attached to a control box.  However, Klicpera shows a flow display case (20) that is capable of being angled from an upright vertical position to a downward facing horizontal position and whereby said display case is rotatably attached to a control box (22; articulated joint mechanism ¶ [0020]).
Claims 11 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US Pub. 2012/0073040) in view of Kuhlemann (US 7,650,801) in further view of DeVita et al. (US Pub. 2015/0241254). 
Regarding claims 11 and 22 Cohen shows the pool flowmeter but fails to show whereby said casing is made out of a clear material.   However, DeVita shows a flowmeter (1) with a clear material casing (20; note, ¶ [0020]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cohen to include a clear casing for the purpose of providing clear viewing of the operative components of the flow meter as shown by DeVita (¶ [0020]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bazargan (US 6,668,858) shows currently unclaimed features of the check valve.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163.  The examiner can normally be reached on Monday thru Thursday, 9:30 AM to 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        4/2/2021